Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 17, line 9, before “introducing a finger”, delete “c)” and insert—b)--;
In claim 17, line 15, before “introducing the filter membrane”, delete “d) and insert –c)--;
In claim 17, line 20, before “withdrawing the container”, delete “e)” and insert –d--;
In claim 17, line 21, before “recovering biological particles”, delete “f)” and insert –e)--.

Response to Amendment
The Amendment filed 07/22/2021 has been entered. In regards to the examiner’s amendment, claims 1-17 remain pending in the application.  Applicant’s amendments to the 
	

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Karkouche (WO 2010012941 A2) fails to teach a buffer made of a porous foam having a planar face resting on the filter membrane and the absorbent block resting on the buffer.
While reference Zucholl (DE 19608372 A1) teaches a filtering device (abstract) with a foam buffer (element 16), it would not have been obvious to modify Karkouche with Zucholl to arrive at the claimed invention (see applicant’s Remarks, pages 11-14, specifically reasons b) and c)).
 A reference Saunders et al. (CA 2347004 A1; cited as pertinent prior art in the Non-Final Rejection mailed 04/22/2021) teaches a container (Fig. 27c, element 52) with multiple filters (32, 66). However, Saunders fails to teach a buffer made of a porous film having a planer lower face resting on the filter membrane and an absorbent block.
A reference Lindoerfer et al. (US 4921615 A) teaches separation of solid particles by filtration (abstract) comprising a container (Fig. 1) with a filter membrane (3), a polyurethane foam (2) on the filter membrane and an absorbent block (1). However, Lindoerfer fails to teach a spring designed to impede the expansion or movement of the absorbent block.
claim 1 is deemed allowed. Claims 2-17 are deemed allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HENRY H NGUYEN/Examiner, Art Unit 1798   

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798